Exhibit 10.1
Separation Agreement and Release


This Separation Agreement and Release (this “Release”) is made by Daniel J.
Kaufman (the “Employee”) and GameStop Corp. (“GameStop”) on this 1st day of
June, 2020.


WHEREAS, the Employee’s employment with GameStop, including his service as an
officer of GameStop and as an officer or director of any of GameStop’s
affiliates, terminated on June 1, 2020; and


WHEREAS, pursuant to the terms of the Executive Employment Agreement by and
between GameStop and the Employee dated October 1, 2012, as amended (the
“Employment Agreement”), the Employee is entitled to receive the payments,
rights and benefits described in Sections 5(c),6(a) and 6(b) of the Employment
Agreement (the “Separation Benefits”), subject to his timely execution of this
Release. Capitalized terms not otherwise defined herein have the meanings
defined in the Employment Agreement.


NOW THEREFORE, in consideration of these premises and intending to be legally
bound hereby:


1. The Employee acknowledges that the Separation Benefits constitute full
settlement of all his rights under the Employment Agreement. The Employee
further acknowledges that, in the absence of his execution of this Release, the
Separation Benefits would not otherwise be due to him.


2. The Employee, for himself and his heirs, legal representatives, and assigns,
releases and forever discharges GameStop and its related entities, parent
companies, subsidiaries, and affiliates, and each of their respective current
and former officers, directors, stockholders, agents, representatives, insurers,
plan administrators, employees, predecessors, successors, and assigns, in their
individual, corporate, or official capacities, (collectively, the “Released
Parties”) of and from all claims, demands, actions, obligations, and causes of
action of any kind or nature at law or in equity, known or unknown, that arose,
in whole or in part, at any time prior to the execution of this Release by
Employee.


3. Employee understands and accepts that the general release contained herein
specifically covers, without limitation, any and all claims, causes of action,
or demands that Employee has or may have against the Released Parties relating
in any way to the terms, conditions, and circumstances of his employment or the
termination of his employment with any of the Released Parties, whether based on
contract, tort, or statute, including without limitation claims arising under
any federal, state, or local statute and/or ordinance, or common or civil law
claims, including without limitation:


(a) any and all claims relating to discrimination, equal pay, retaliation, or
other claims such as claims or causes of action under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, 1871, and 1991, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the Uniformed
Services Employment and Reemployment Act, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act, the Worker Adjustment and
Retraining Notification Act, the Occupational Safety and Health Act, the Equal
Pay Act, the False Claims Act,



--------------------------------------------------------------------------------



the Fair Credit Reporting Act, all as amended, the Pennsylvania Human Relations
Act or any other applicable state or local statute or regulation pursuant to
which he may have rights in connection with employment and/or separation of
employment from GameStop;


(b) any and all claims or causes of action arising under or relating to the Age
Discrimination in Employment Act (“ADEA”);


(c) any and all claims arising under the common or civil law, including without
limitation those claims for wrongful discharge, breach of contract, breach of
fiduciary duty, promissory estoppel, fraud, misrepresentation, breach of any
implied covenants, assault, battery, negligence, defamation, invasion of
privacy, slander, or infliction of emotional distress; and


(d) any and all claims for attorney’s fees, costs, or expenses.


4. Employee agrees that he has suffered no workplace injury for which he has
failed to report. Employee further acknowledges, represents and warrants that he
has not filed and/or caused to be filed, and is not aware of, any pending
lawsuit, claim or complaint brought on his behalf or asserting claims involving
Employee or in which he has an interest against GameStop, or any affiliated
company, subsidiary or business unit in any state or federal court, or with any
administrative agency or tribunal.


5. Employee acknowledges and agrees that (a) Employee has no entitlement under
any other severance or similar arrangement maintained by GameStop, and (b)
except as otherwise provided specifically herein, the Released Parties do not
and will not have any other liability or obligation to Employee.


6. Employee understands that the general release of claims set forth herein
covers claims that Employee knows about and those that he may not know about.


7. This general release does not prevent Employee from filing an administrative
charge or complaint, or otherwise communicating with or participating in an
investigation by the Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, any agency Inspector
General, or any other federal, state, or local agency governing employee rights.
Nothing in this Release shall be construed to limit any disclosure to any such
governmental officials or agencies or making disclosures that are protected
under the whistleblower provisions of federal law or regulation. However, by
signing this Release, Employee waives his right to recover any damages or other
relief in any claim or suit brought by him, or by or through the EEOC, or other
federal, state, or local agency on his behalf, against any of the Released
Parties under any federal, state, or local law, except where prohibited by law.
This Release does not limit Employee’s right to receive an award for information
provided to any government agency. Employee agrees to release and discharge the
Released Parties not only from any and all claims that Employee could make on
his own behalf, but Employee also specifically waives any right to become, and
Employee promises not to become, a member of any class in any proceeding or case
in which a claim or claims against the Released Parties may arise, in whole or
in part, from any event that occurred prior to the date of this Release. If
Employee is not permitted to opt-out of a future class, then Employee agrees to
waive any



--------------------------------------------------------------------------------



recovery for which Employee would be eligible as a member of such class. Nothing
in this Release is intended to limit or interfere with Employee’s rights under
Section 7 of the National Labor Relations Act.


8. This general release also does not apply to any claim: (a) for payment of any
amount earned and vested but not yet paid under that certain Retention Agreement
between Employee and GameStop dated May 31, 2018; (b) arising out of conduct
occurring after the date this Release is signed; (c) to enforce the terms of
this Release; (d) to challenge the validity of this Release and the knowing and
voluntary nature of Employee’s release under the ADEA and/or the Older Workers’
Benefit Protection Act, (d) for payment of fees, indemnification and
reimbursement of expenses as provided in Section 14 of the Release, or (e) for
indemnification under the By-Laws of GameStop for Employee’s acts or omissions
as an officer of GameStop, or for the benefit of any applicable directors and
officers insurance policies.


9. The federal Defend Trade Secrets Act of 2016 provides immunity in certain
circumstances to GameStop employees, contractors, and consultants for limited
disclosures of GameStop trade secrets. Specifically, GameStop employees,
contractors, and consultants may disclose trade secrets: (a) in confidence,
either directly or indirectly, to a Federal, State, or local government
official, or to an attorney, “solely for the purpose of reporting or
investigating a suspected violation of law,” or (b) “in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.” Additionally, GameStop employees, contractors, and consultants who file
retaliation lawsuits for reporting a suspected violation of law may also use and
disclose related Trade Secrets in the following manner: (1) the individual may
disclose the trade secret to his/her attorney, and (2) the individual may use
the information in related court proceeding, as long as the individual files
documents containing the trade secret under seal, and does not otherwise
disclose the trade secret “except pursuant to court order.”


10. Employee understands and agrees that this general release will be legally
binding upon Employee, as well as his estate, heirs, personal representatives,
and/or assigns.


11. Employee acknowledges that restrictive covenants contained in Section 8, 9
and 10 of the Employment Agreement, and in the Non-Disclosure and
Non-Competition Agreements he previously executed will survive the termination
of his employment. The Employee affirms that those restrictive covenants are
reasonable and necessary to protect the legitimate interests of GameStop, that
he received adequate consideration in exchange for agreeing to those
restrictions and that he will abide by those restrictions.


12. Employee agrees not to disparage any Released Person nor otherwise take any
action which could reasonably be expected to adversely affect the personal or
professional reputation of any Released Person.


13. Employee further agrees that, subject to reimbursement of his reasonable
expenses, he will cooperate in a reasonable manner with GameStop and its counsel
with respect to any matter (including litigation, investigations, or
governmental proceedings) in which the Employee was in any way involved during
his employment with GameStop. The Employee agrees to render such cooperation in
a timely manner on reasonable notice from GameStop, provided GameStop exercises
reasonable efforts to limit and schedule the need for Employee’s cooperation so
as not to materially interfere with his other professional obligations.



--------------------------------------------------------------------------------





14. In addition to and without limiting Section 13 above, GameStop and Employee
agree that Employee will serve as a consultant to GameStop, at a rate of $20,000
per month (or, if agreed between the parties, at a pro-rated rate for any
partial month), for such period reasonably requested by GameStop, to assist in
the completion and/or transition of certain on-going GameStop projects. Services
under this paragraph will not include the delivery of legal advice and, unless
expressly directed by an officer of GameStop, Employee will not be authorized to
create obligations or otherwise bind GameStop. Employee’s services under this
paragraph will be rendered solely as an independent contractor, not as an
employee, and therefore, in respect of such services and the related fees: (a)
Employee will not be entitled to any employee benefits, (b) no taxes will be
withheld and no employment taxes will be paid by GameStop, and (c) Employee will
be solely responsible for all taxes, social security and other contributions,
including the remittance of such amounts. Employee shall be reimbursed for
travel and other expenses actually incurred in the performance of the services,
provided that any such expenses will be accompanied by supporting data and
incurred pursuant to GameStop’s Travel and Expense Guidelines. Either GameStop
or Employee may terminate the engagement described in this paragraph at any
time, for any reason, upon notice to the other, with no obligation arising from
such termination other than payment of fees earned through the date of such
termination. For avoidance of doubt, the obligations of confidentiality, return
of property, assignment of intellectual property and similar obligations
contained in the agreements referenced above in Section 11 will continue to
apply to Employee in his capacity as a consultant under this paragraph. Employee
may assign his rights and obligations under this paragraph to a personal
services corporation or limited liability company solely owned by him. With
respect to all services performed under this paragraph, Employee will be
entitled to indemnification and advancement of expenses to the full extent
provided in the bylaws and certificate of incorporation of GameStop, as if he
had performed those services as an officer of GameStop.


15. Employee expressly acknowledges and recites that (a) he has read and
understands the terms of this Release in its entirety, (b) he has entered into
this Release knowingly and voluntarily, without any duress or coercion; (c) he
has been advised orally and is hereby advised in writing to consult with an
attorney with respect to this Release before signing it; (d) he was provided 21
calendar days after receipt of the Release to consider its terms before signing
it; and (e) he is provided seven calendar days from the date of signing to
terminate and revoke this Release, in which case this Release shall be
unenforceable, null and void. Employee may revoke this Release during those
seven days by providing written notice of revocation to GameStop at the
following address:


GameStop – Human Resources
ATTN: Stacey Watkins
625 Westport Parkway
Grapevine, TX 76051


If the Employee revokes this Release, he will forfeit the Separation Benefits
and will not be entitled to any other severance benefits.


16. This Release shall be governed by and construed in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any disputes or claims arising out of or relating to this Release shall
be resolved exclusively pursuant to the



--------------------------------------------------------------------------------



GameStop CARES Rules of Dispute Resolution Including Arbitration (the “CARES
Rules”). As provided in the CARES Rules, either party may seek temporary or
immediate injunctive relief in aid of arbitration, to maintain the status quo
pending arbitration, or to prevent violation of the commitments referenced in
this Release concerning non-competition, non-solicitation, or the use or
disclosure of trade secrets or confidential information. Employee hereby
irrevocably submits to the exclusive jurisdiction of any Texas State or United
States Federal Court sitting in Tarrant County, Texas with respect to such
proceedings in aid of arbitration or to enforce any award, judgment, or order of
the arbitrator with respect to any controversy arising out of this Release.
Employee hereby waives any right to a trial by jury in any legal proceeding
related in any way to this Release. The breach of any promise in this Release by
any party shall not invalidate this Release and shall not be a defense to the
enforcement of this Release against any party.


17. Employee represents and warrants that Employee has returned to GameStop any
and all property and equipment of GameStop, including (a) all keys, files,
lists, books, records and other materials (and copies thereof), devices
(including, but not limited to, computer hardware, software and cellphones),
access or credit cards, Company identification, and all other property belonging
to GameStop in Employee’s possession or control, and (b) all documents and
copies (including electronic copies) in Employee’s possession or control that
contain any of GameStop’s confidential information. Employee shall not make or
retain any copy or extract of any of the foregoing. The foregoing representation
excludes property and equipment that Employee has been expressly authorized by
GameStop to retain, to enable his performance of services under Section 14;
provided that upon the completion of that consulting engagement, Employee will
promptly return all remaining property or equipment to GameStop.


18. Both parties have participated in the negotiation of this Release and it is
therefore agreed that the general rule that ambiguities are to be construed
against the drafter shall not apply to this Release.


19. The parties agree that this Release (including the CARES Rules and covenants
referenced above in Section 11) constitutes the entire agreement between
Employee and GameStop and supersedes any other prior agreements or
understandings, written or oral, pertaining to the subject matter of this
Release. For avoidance of doubt, the Retention Agreement is not superseded by
this Release. In executing this Release, Employee did not rely on any document,
representation, or statement, whether written or oral, other than those
specifically set forth in this Release. This Release may not be amended except
by a writing executed by Employee and a duly authorized officer of GameStop.


[signature page follows]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, GameStop and Employee have each executed this Release on the
date indicated below, respectively.


GAMESTOP CORP.


By: /s/ Dan Reed


Title: General Counsel


Date: June 1, 2020






DANIEL J. KAUFMAN


/s/ Daniel J. Kaufman




Date: June 1, 2020

